 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   WAYNE VECA,                            )     No. CV 18-6685-RGK (AGR)
                                            )
12                        Plaintiff,        )
                                            )     ORDER ACCEPTING FINDINGS AND
13       v.                                 )     RECOMMENDATION OF UNITED
                                            )     STATES MAGISTRATE JUDGE
14   ANDREW SAUL, Commissioner of           )
     Social Security,                       )
15                                          )
                          Defendant.        )
16                                          )
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
18   on file, the Report and Recommendation (“Report”) of the United States Magistrate
19   Judge and Defendant’s objections. Further, the Court has engaged in a de novo
20   review of those portions of the Report to which Defendant has objected. The Court
21   accepts the findings and recommendation of the Magistrate Judge.
22            IT IS ORDERED that the Commissioner’s decision be reversed and remanded
23   for further development of the record, including, if appropriate, a psychological
24   evaluation.
25
26   DATED: March 4, 2020
                                                    R. GARY KLAUSNER
27                                                 United States District Judge
28
